This is an appeal by the superintendent of schools of Lincoln county from a judgment of the superior court setting aside an order by him by which one school district was disorganized and the property therein divided between three other districts. After the order was entered, an appeal was taken by the district, and by a number of heads of families therein who had intervened, to the superior court, where a trial was had, findings of fact, conclusions of law and a judgment entered. No bill of exceptions or statement of facts has been brought to this court.
[1] On the 4th day of February, 1925, the appellant entered an order by which he disorganized district number 61 in Lincoln county and provided that the property therein should, as specified in the order, be *Page 12 
attached to districts 31, 33 and 90. It was further provided that the school house site and equipment in the disorganized district should become the property of district number 31. It was from this order that the appeal was taken to the superior court, with the result above noted. The trial court found that, if district number 61 should be disorganized, the people in that district would be unable to send their children to school a substantial portion of the year on account of the weather and road conditions, and that the disorganization of the district would force many families to leave the district in order that their children might attend school.
The order of the county superintendent in this case was entered prior to the decision of the case of In re Chicago,Milwaukee  St. P.R. Co., 134 Wn. 182, 235 P. 355. Upon the authority of that case the judgment in the present case must be affirmed, as the questions here presented are there determined adversely to the contention of the county superintendent in this case.
Judgment affirmed.
TOLMAN, C.J., MITCHELL, PARKER, and MACKINTOSH, JJ., concur. *Page 13